PER CURIAM.
The petitioner herein has filed in this court a petition for writ of habeas corpus designating the Honorable E. Clay Lewis, judge of the circuit court as respondent. Because of the fundamental nature of the rights involved in a petition for writ of habeas corpus this court will treat the petition as though it had properly named as respondent the person having custody of the petitioner who is H. G. Cochran, Jr., Director, Division of Corrections, State of Florida. It appearing from the face of the petition that the sentence imposed is excessive, the petition is hereby granted and the writ issued. Respondent is directed to file a return thereto in compliance with the order of this court.
It is so ordered.
THOMAS,. C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.
On Return to Writ.
PER CURIAM.
This court heretofore issued a writ of habeas corpus on the strength of petitioner’s allegation that he was serving a sentence of from six months to twenty years imposed as a result of his conviction of the offense of breaking and entering with intent to commit grand larceny. Woods v. Cochran, Case # 30,896-A, opinion filed May 10, 1961. Since, under the provisions of Section 810.02, F.S.A., the maximum punishment for this offense would be imprisonment for fifteen years, it appeared from the face of the petition that the punishment imposed was excessive.
A return to the writ has since been filed by the respondent and it now appears that the information to which petitioner pleaded guilty charged the offense of breaking and entering a dwelling house with intent to commit a felony. Under the provisions of Section 810.01, F.S.A., this offense carries a maximum punishment of twenty years’ imprisonment. Therefore, the sentence imposed was within the limits prescribed by law. Accordingly, the writ of habeas corpus heretofore issued is quashed, and the petitioner is remanded to the custody of the respondent.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.